Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  156906 & (95)(97)(98)(101)                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156906
                                                                   COA: 331466
                                                                   Jackson CC: 14-004531-FC
  WILLIE EDDIE ANDERSON, II,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion to withdraw issue is GRANTED. The motion to
  file an in pro per supplement to the application for leave to appeal and the motion to
  accept the in pro per motion to remand are GRANTED. The application for leave to
  appeal the October 19, 2017 judgment of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
         t0529
                                                                              Clerk